DETAILED ACTION
This communication is responsive to Amendment filed 01/14/2022.  
As a result of the amendment claims 1-22 have been amended.  
Claims 1-22 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-22 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to generating update data for a map database.
Claims 1, 10 and 18 are considered allowable since the prior art of record fails to teach and /or suggest “comparing, the first node digest and the second node digest of the update candidate node; and 
generating, based on the comparison, the update data for the map database, the update data containing one of: 
an indication of unchanged content; 
node digests of child nodes of the update candidate node; or 
updated content corresponding to the update candidate node, 

Therefore, claims 1, 10 and 18 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-9, 11-17 and 19-22 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUAWEN A PENG/Primary Examiner, Art Unit 2157